Case: 17-30552      Document: 00514390428         Page: 1    Date Filed: 03/16/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 17-30552
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                  Summary Calendar                              FILED
                                                                          March 16, 2018
                                                                           Lyle W. Cayce
UNITED STATES OF AMERICA,                                                       Clerk

                                                 Plaintiff-Appellee

v.

DANIELLE COLLINS,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                      for the Western District of Louisiana
                             USDC No. 1:16-CR-125-7


Before KING, ELROD, and HIGGINSON, Circuit Judges.
PER CURIAM: *
       Danielle Collins appeals the 188-month sentence imposed following his
conviction for conspiracy to distribute methamphetamine. He asserts that the
district court erred in denying a reduction in his offense level under U.S.S.G.
§ 3E1.1 for acceptance of responsibility. We review the denial of a reduction
for acceptance of responsibility with greater deference than clear error review
and will not reverse unless the district court’s decision was without foundation.


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 17-30552    Document: 00514390428      Page: 2    Date Filed: 03/16/2018


                                  No. 17-30552

See United States v. Juarez-Duarte, 513 F.3d 204, 211 (5th Cir. 2008); United
States v. Buchanan, 485 F.3d 274, 287 (5th Cir. 2007).
      The presentence report (PSR) recommended against a § 3E1.1 reduction
on the basis that Collins was arrested and charged with a new criminal offense
after pleading guilty in this case. Collins failed to rebut the facts in the PSR,
and the district court properly relied on the undisputed finding as to Collins’s
post-plea criminal conduct. See United States v. Parker, 133 F.3d 322, 329 (5th
Cir. 1998).
      In light of that finding, the district court did not err in denying Collins a
reduction under § 3E1.1. Section 3E1.1 provides that a district court deciding
whether to grant a reduction should consider as a factor whether the defendant
voluntarily ended or withdrew from criminal conduct, even if the conduct is not
related to the offense of conviction. § 3E1.1, comment. (n.1(B)) (2015); United
States v. Rickett, 89 F.3d 224, 227 (5th Cir. 1996); United States v. Watkins,
911 F.2d 983, 985 (5th Cir. 1990). Because the uncontested record reflected
that Collins did not withdraw from criminal conduct, the district court’s refusal
to award a reduction under § 3E1.1 was not without foundation. See Juarez-
Duarte, 513 F.3d at 211.       Finally, to the extent Collins’s plea agreement
obligated the Government to move for a § 3E1.1 reduction, Collins’s appellate
brief fails adequately to argue that the Government breached the agreement.
Collins thereby waived that argument. See United States v. Scroggins, 599 F.3d
433, 446–47 (5th Cir. 2010).
      AFFIRMED.




                                        2